DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of  Species A9 (Embodiment of Fig 33 including a first polishing head (50A) of polishing blades not positioned along a line with guide rollers for a movable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP and a second polishing head (50B) of polishing blades not positioned along a line with guide rollers for a movable position to be moved from the axis CP of the substrate holder to a position radially outside of the axis CP in a direction opposite of the movement direction of the first polishing head; the two polishing heads including separate polishing tapes (Fig 32)) in the reply filed on 08/31/2022 is acknowledged. 
Applicant’s reply on 8/31/2022 did not include an election for species group B. Examiner contacted applicant’s representative Michael Swope on 09/13/2022 to elect a species. Applicant’s representative elected Species B1 (the pressing mechanism of the blades is an air cylinder and piston). Examiner indicated that the claims were currently generic to both species of Species group B and therefore the election would not change the claims under examination. Examiner also confirmed that the use of two “A8” species in the Restriction Requirement mailed 07/22/2022 was a typographical error and that the second one, as applicant noted, should be “A9”. The “A9” designation will be used henceforth. 
Claim 5, 7-8, 10, 16, 18-19, and 23-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022. Examiner notes that applicant’s reply indicated that claims 8 and 19 read on species A9. However, the claims depend from a claim (7 and 18, respectively) which applicant has indicated does not read on Species A9. Therefore, the claims are also withdrawn from consideration. 
Claims 1-4, 6, 9, 11-15, 17, and 20-22 are currently under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“pressing mechanism” in claim 1-4, 6, 9, 11-15, 17, 20-22 (“pressing” is the function and “mechanism” is the generic placeholder) interpreted as an air cylinder (p20, ln 4); an air bag and air bag guide (p23, ln 18-19); and equivalents thereof.
“tape advancing device” in claim 1-4, 6, 9, 12-15, 17, 20   (“tape advancing” is the function and “device” is the generic placeholder) interpreted as a tape advancing roller (48), a nip roller (49) for pressing the polishing tape against the tape advancing roller, and a tape advancing motor (47) for rotating the tape advancing roller (p16, ln 14-18), and equivalents thereof. 
“translational rotating mechanism” in claim 1-4, 6, 9 (“configured to cause the polishing head to make a translational rotation motion” is the function and “mechanism” is the generic placeholder) interpreted as a motor (62), a crankshaft (70) secured to the motor, a table (69), a base (71), and a plurality of eccentric joints (65) (p14, ln 17-20), and equivalents thereof. 
“translational rotating mechanism” in claim 11-15, 17, and 20-21 (“configured to cause the substrate holder to make a translational rotation motion” is the function and “mechanism” is the generic placeholder) interpreted as a motor (62), a crankshaft (70) secured to the motor, a table (69), a base (71), and a plurality of eccentric joints (65) (p14, ln 17-20) and the table (69) connected to the substrate holder (10) (p29, ln 17-21), and equivalents thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0213437 of Ishii et al., hereinafter Ishii, in view of US Patent Application Publication 2002/0098787 of Kunisawa et al., hereinafter Kunisawa.
Regarding claim 1, Ishii teaches a polishing apparatus (abstract) [0067] comprising: a substrate holder (11 Fig 4-5, 7, 24-25)  configured to hold a substrate and rotate the substrate [0069], the substrate holder including a plurality of rollers (clamps 40 and chucks 11 Fig 5, 7, 24-27B [0087], [0123]), the plurality of rollers having substrate-holding surfaces capable of contacting a periphery of the substrate [0123]; a polishing head (50 Fig 4, 8-9, 11-12, 24-25) configured to bring a polishing tape (61 Fig 8-14, 20 [0067]), having abrasive particles on one surface [0094], into contact with a back surface of the substrate to polish the back surface (Fig 4-5, 7, 24-25, substrate is W, note Fig 3A-B demonstrate it is known to use the polishing head 50 above or below the substrate (W)), the polishing head being disposed below the substrate-holding surfaces (Fig 3B demonstrates below and [0067] teaches the processing head 50 is opposite to hydrostatic support mechanism 90), the polishing head including a polishing blade (pressing member 62 Fig 8-11) configured to press the polishing tape against the back surface of the substrate [0092], and a pressing mechanism (biasing device 63 Fig 10 disclosed as a spring [0092] which is a functional equivalent of the pressing mechanism because it is pressing the polishing tape 61 to the substrate surface) configured to push the polishing blade upward (note in Fig 3B the structure may be below the substrate surface, in this configuration the biasing device 63 is pushing upward toward the substrate); a tape advancing device configured to advance the polishing tape in its longitudinal direction (tape feeding reel 64 which rotates on its own axis and tape winding reel 65 Fig 10, note this is a functional equivalent of the claimed structures because it advances the polishing tape); and a translational rotating mechanism configured to cause the polishing head to make a translational rotating motion (support structure of 50 including shaft 51, swing arm 53, pivot shaft 54, rotating mechanism 55 and elevating mechanism 56 Fig 4 and [0088] note this is a functional equivalent of the structure disclosed). Ishii fails to teach the rollers are rotatable about their own axes. In the same field of endeavor of a substrate polishing apparatus (abstract), Kunisawa teaches clamping structure rollers which are rotatable about their own axis [0043] (30 Fig 9 and 30 Fig 3A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ishii in view of Kunisawa to include the clamping rollers rotatable about their own axis because Kunisawa demonstrates this as a functional alternative for gripping and rotating a substrate during polishing. 
Regarding claim 6, Ishii teaches a plurality of polishing blades (Fig 9 see plurality of 61, and Fig 11-12). The pressing mechanisms of Ishii are a plurality (one for each blade) and capable of being operated independently (such as different tensions of the spring).
Regarding claim 9, Ishii remains as applied to claim 6. Ishii teaches the polishing blades are located at different distances from an axis of the substrate holder (Fig 9 and 11-12 as cited above, when the head 50 is move to be not centered with the axis of the substrate holder, the blades 61 will have different distances). Additionally, Kunisawa teaches polishing blades that are at different distances from the axis of the substrate holder (7a, 7b Fig 11).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kunisawa as applied to claim 1 above, and further in view of WO 02/02270 of Kuendig, hereinafter Kuendig (citing machine translation provided herewith).
Regarding claim 2, the combination remains as applied to claim 1. The combination fails to teach the polishing blade extends obliquely with respect to the advancing direction of the polishing tape. In the same field of endeavor of a tape polishing apparatus (abstract), Kuendig teaches that as an alternative to the blade being transverse to the advancing direction of the tape (Fig 1, see 12), the blade may be positioned obliquely (position B Fig 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Ishii to include the blade extends obliquely because Kuendig teaches this is a functional alternative (p2 paragraph 3) for the same purpose of pressing a polishing tape to a substrate surface.
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kunisawa as applied to claim 1 above, and further in view of US Patent Application Publication 2015/0000056 of Togawa et al., hereinafter Togawa.
Regarding claim 3, the combination remains as applied to claim 1. The combination fails to teach the polishing head includes a spherical bearing. In the same field of endeavor of a polishing apparatus (abstract), Togawa teaches the polishing head (scrubber 50 Fig 19 [0121]) includes a spherical bearing (118 Fig 19). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the polishing head of Ishii to include the spherical bearing of Togawa because Togawa teaches this allows for more uniform load (causes more uniform treatment) [0121].
Regarding claim 4, the combination remains as applied to claim 1. The combination fails to teach the polishing head has a soft material that covers a top edge of the polishing blade. Togawa teaches the polishing head (66 Fig 15) has as soft material that covers a top edge of the polishing blade (113 Fig 15 and [0118], blade 61). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify to include this soft material because Togawa teaches it allows for a more uniform load [0119].
Claim(s) 11-12, 17, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kunisawa and US 6,343978 of Shimizu et al., hereinafter Shimizu.
Regarding claim 11-12, Ishii teaches a polishing apparatus (abstract) [0067] comprising: a substrate holder (11 Fig 4-5, 7, 24-25)  configured to hold a substrate and rotate the substrate [0069], the substrate holder including a plurality of rollers (clamps 40 and chucks 11 Fig 5, 7, 24-27B [0087], [0123]), the plurality of rollers having substrate-holding surfaces capable of contacting a periphery of the substrate [0123]; a polishing head (50 Fig 4, 8-9, 11-12, 24-25) configured to bring a polishing tape (polishing tool 61 Fig 8-14, 20 [0067]), having abrasive particles on one surface [0094], into contact with a back surface of the substrate to polish the back surface (Fig 4-5, 7, 24-25, substrate is W, note Fig 3A-B demonstrate it is known to use the polishing head 50 above or below the substrate (W)), the polishing head being disposed below the substrate-holding surfaces (Fig 3B demonstrates below and [0067] teaches the processing head 50 is opposite to hydrostatic support mechanism 90), the polishing head including a polishing blade (pressing member 62 Fig 8-11) configured to press the polishing tape against the back surface of the substrate [0092], and a pressing mechanism (biasing device 63 Fig 10 disclosed as a spring [0092] which is a functional equivalent of the pressing mechanism because it is pressing the polishing tape 61 to the substrate surface) configured to push the polishing blade upward (note in Fig 3B the structure may be below the substrate surface, in this configuration the biasing device 63 is pushing upward toward the substrate); a tape advancing device configured to advance the polishing tape in its longitudinal direction (tape feeding reel 64 which rotates on its own axis and tape winding reel 65 Fig 10, note this is a functional equivalent of the claimed structures because it advances the polishing tape). Ishii fails to teach the rollers are rotatable about their own axes and fails to tach the translational rotating mechanism configured to cause the substrate holder to make a translational rotating motion. In the same field of endeavor of a substrate polishing apparatus (abstract), Kunisawa teaches clamping structure rollers which are rotatable about their own axis [0043] (30 Fig 9 and 30 Fig 3A). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Ishii in view of Kunisawa to include the clamping rollers rotatable about their own axis because Kunisawa demonstrates this as a functional alternative for gripping and rotating a substrate during polishing. In the same field of endeavor of a polishing apparatus (abstract), Shimizu teaches a substrate support (Fig 2 and 3A-3B) having a motor (33 Fig 2 col 5, ln 55 to col 6, ln 5), a shaft (45 Fig 2 col 5, ln 55 to col 6, ln 5) secured to the motor (33 Fig 2 col 5, ln 55 to col 6, ln 5), a table (37 Fig 3B and col 5, ln 29-40), a base (35 Fig 3B), and a plurality of eccentric joints (44 Fig 3B, col 5, ln 29-65) and the table (37 Fig 3B) connected to the substrate holder (not that in the combination this table supports the rollers of Ishii that form the substrate holder). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include the substrate support translational and rotational movement mechanism of Shimizu in the apparatus of Ishii because Shimizu teaches this allows for relative motion between the substrate and polishing head and improves polishing uniformity (col 3, ln 60 to col 4, ln 25).
Regarding claim 17 and 22, Ishii teaches a plurality of polishing blades (Fig 9 see plurality of 61, and Fig 11-12). The pressing mechanisms of Ishii are a plurality (one for each blade) and capable of being operated independently (such as different tensions of the spring).
Regarding claim 20, Ishii remains as applied to claim 17. Ishii teaches the polishing blades are located at different distances from an axis of the substrate holder (Fig 9 and 11-12 as cited above, when the head 50 is move to be not centered with the axis of the substrate holder, the blades 61 will have different distances). Additionally, Kunisawa teaches polishing blades that are at different distances from the axis of the substrate holder (7a, 7b Fig 11).
Regarding claim 21, Ishii teaches a plurality of polishing tools (Fig 9 see plurality of 60, 61, 62). Ishii teaches a plurality of polishing blades (Fig 9 see plurality of 61, and Fig 11-12). The pressing mechanisms of Ishii are a plurality (one for each blade) and capable of being operated independently (such as different tensions of the spring).
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kunisawa and Shimizu as applied to claim 12 above, and further in view of Kuendig.
Regarding claim 13, the combination remains as applied to claim 12. The combination fails to teach the polishing blade extends obliquely with respect to the advancing direction of the polishing tape. In the same field of endeavor of a tape polishing apparatus (abstract), Kuendig teaches that as an alternative to the blade being transverse to the advancing direction of the tape (Fig 1, see 12), the blade may be positioned obliquely (position B Fig 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination and Ishii to include the blade extends obliquely because Kuendig teaches this is a functional alternative (p2 paragraph 3) for the same purpose of pressing a polishing tape to a substrate surface.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Kunisawa and Shimizu as applied to claim 1 above, and further in view of Togawa.
Regarding claim 14, the combination remains as applied to claim 1. The combination fails to teach the polishing head includes a spherical bearing. In the same field of endeavor of a polishing apparatus (abstract), Togawa teaches the polishing head (scrubber 50 Fig 19 [0121]) includes a spherical bearing (118 Fig 19). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the polishing head of Ishii to include the spherical bearing of Togawa because Togawa teaches this allows for more uniform load (causes more uniform treatment) [0121].
Regarding claim 15, the combination remains as applied to claim 1. The combination fails to teach the polishing head has a soft material that covers a top edge of the polishing blade. Togawa teaches the polishing head (66 Fig 15) has as soft material that covers a top edge of the polishing blade (113 Fig 15 and [0118], blade 61). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify to include this soft material because Togawa teaches it allows for a more uniform load [0119].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0178851 teaches a wafer polishing apparatus with a plurality of polishing tapes (Fig 2-11).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716